      Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF NEW YORK

*******************************

UNITED STATES OF AMERICA          Criminal No.: 5:16-cr-00264 (DNH)

            v.

CHRISTOPHER M. SWARTZ,

                  Defendant.

*******************************

   THE GOVERNMENT’S MOTION TO DISMISS AS TO ORIENTA INVESTORS,
                    AND TO STAY DISCOVERY


                                  GRANT C. JAQUITH
                                  Acting United States Attorney

                                  TAMARA THOMSON
                                  Assistant U.S. Attorney
                                  Bar Roll No.: 515310

                                  JOHN N. KANE, JR.
                                  Assistant Chief
                                  U.S. Department of Justice, Tax Division
                                  Northern Criminal Enforcement Section
                                  Bar Roll No.: 515130

                                  CLIFFORD R.R. KRIEGER
                                  Special Assistant United States Attorney
                                  Northern District of New York
                                  Associate General Counsel
                                  United States Marshals Service
                                  Virginia Bar No.: 51044
           Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 2 of 27




                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT AND BRIEF CONCLUSIONS ............................................ 1

PROCEDURAL BACKGROUND .............................................................................................. 4

FACTUAL BACKGROUND ....................................................................................................... 7
      I. SWARTZ’S WIRE FRAUD SCHEME BEGAN AT LEAST BY 2002 .......................... 7
      II. SWARTZ OBTAINED, AND RETAINED, THE ASSET AS PROCEEDS OF HIS
          FRAUD SCHEME AS OF 2002 ........................................................................................ 8
      a. 2002: Swartz’s Misappropriation of Jreck Subs ............................................................. 8
      b. December 2005: Swartz’s Fraudulent Transfer of the Asset to the SFT ..................... 10
      c. 2009 – December 2011: The Holding Capital Deal..................................................... 11
      d. December 2011: Renaming To Focus Franchising Company LLC............................. 12
      e. May 2012: The Orienta Buyout .................................................................................... 12
      f. March 2013: Creation of Focus Franchising Inc. in Florida ......................................... 13
      g. 2015-2016: Fraudulent Attempt to Take Jrecks Public ................................................ 13
         1. February 2015: Transfer of the Asset To Focus Franchising Inc. ............................ 13
         2. May 2015: Transfer of Focus Franchising Inc. to NSUB ......................................... 14
         3. March 2016: Unwinding of NSUB ........................................................................... 14

ARGUMENT ............................................................................................................................... 15
      I. LEGAL STANDARDS .................................................................................................... 15
      a. Applicable Forfeiture Law ............................................................................................ 15
      b. Standard for Motion to Dismiss .................................................................................... 16
      II. ORIENTA HAS NOT ALLEGED A PLAUSIBLE CLAIM THAT ITS INTEREST
          VESTED PRIOR TO THE GOVERNMENT’S INTEREST PURSUANT TO
          SECTION 853(n)(6)(A) .................................................................................................. 17
      III. ORIENTA HAS NOT ALLEGED IN ITS PETITION THAT IT IS A BONA FIDE
           PURCHASER WITHOUT KNOWLEDGE THAT THE ASSET WAS SUBJECT TO
           FORFEITURE ................................................................................................................ 22
      IV. ORIENTA HAS NO STANDING TO ASSERT AN EQUITY INTEREST IN THE
          ASSET ........................................................................................................................... 23
CONCLUSION ........................................................................................................................... 25




                                                                     1
          Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 3 of 27




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

*******************************

UNITED STATES OF AMERICA                      Criminal No.: 5:16-cr-00264 (DNH)

                 v.

CHRISTOPHER M. SWARTZ,

                       Defendant.

*******************************

     THE GOVERNMENT’S MOTION TO DISMISSAS TO ORIENTA INVESTORS,
                      AND TO STAY DISCOVERY

                 PRELIMINARY STATEMENT AND BRIEF CONCLUSIONS

         Upon further review of the Petition by Orienta Investors, LLC (“Orienta”) (Dkt. No. 43),1

the Court’s Preliminary Forfeiture Order (Dkt. No. 66), the Court’s rulings and the voluminous

record in support of the criminal prosecution and sentencing (Dkt. Nos. 2, 3, 36, 37, 49, 51, 52,

176), the Court’s order dismissing the claims of other third-party petitioners, see United States v.

Swartz, 391 F.Supp.3d 199 (N.D.N.Y. 2019); Dkt No. 187, and the overbroad, unduly burdensome,

vague and irrelevant discovery that Orienta seeks that will substantially delay recovery to the 150




1
        The operative Petition is Docket 43. Orienta filed a second petition to address the claims
of other petitioners following the filing of the amended preliminary order of forfeiture. Dkt. No.
83. In that Petition, Orienta advanced the same claim of ownership and basis of ownership
pursuant to 21 U.S.C. § 853(n)(6)(A). The only material difference between the first Petition and
the second Petition is that in the second petition, Orienta addressed the claim advanced by Change
Capital. The Government’s successful argument that Swartz Family Trust was time barred on
filing a claim based on the Amended Preliminary Order of Forfeiture is equally applicable to
Orienta’s second Petition. Dkt. No. 187 at 18-20.

(continued...)


                                                 1
         Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 4 of 27




victims Swartz financially harmed, the United States hereby files its motion to dismiss Orienta’s

claim.

         A third party claiming a legal ownership interest in a forfeitable asset during the ancillary

proceeding can only prevail if it pleads and proves grounds for relief on either one of two grounds:

(1) it has a legal interest in the property, and that such right preceded any vested interest of the

defendant and Government;2 or (2) that it was a bona fide purchaser for value “reasonably without

cause to believe” the property was subject to forfeiture. 21 U.S.C. § 853(n)(6)(A), (B).

         Orienta claims two distinct legal interests in the Jreck Subs Franchise rights (the “Asset”):

(1) a 35 percent equity interest; and (2) a secured debt interest after extending a loan. The bulk of

both interests were purchased on May 9, 2012, when Orienta bought out the HCG Investors’

interest in the Asset after Defendant Swartz defrauded HCG.3

         Orienta’s purported legal interests in the Asset, equity and debt, must now fail due to at

least three pleading deficiencies:

                (1)     Orienta has not pleaded, and cannot establish, facts showing that either its

equity or debt interests are superior to the Government’s. Even if the Court assumes Orienta’s

interests vested in January 20094, the Government’s interests vested at least as early as 2002 when

the “acts that gave rise to the forfeiture” occurred, namely when Swartz’s scheme to defraud began




2
        In fact, the statutory language is that the claimant must have an interest superior to that of
the defendant, however the Government stands into the shoes of the defendant after his interest is
forfeited. United States v. O’Dell, 247 F.3d 655, 685 (6th Cir. 2001) (“that the government merely
steps into the Defendant’s shoes is not debatable”).
3
       Orienta claims that it purchased a 30 percent equity interest on May 9, 2012, and that it
purchased an additional 5 percent stake on May 9, 2013. Dkt. No. 43 ¶¶ 4, 7.
4
         See Argument, Section II, infra.

                                                  2
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 5 of 27




and when he obtained the Asset as proceeds of his scheme. See United States v. Swartz, 391

F.Supp.3d at 212-213, Dkt. No. 187 at 21 (it is “conclusively” established Swartz’s wire fraud

scheme began in 2002; Asset was proceeds by 2005);

               (2)     Orienta cannot succeed in the ancillary proceeding on the only other ground

available under 21 U.S.C. §853(n), as a bona fide purchaser for value (“BFP”) without reasonable

cause to know of the forfeitability of the Asset. See 21 U.S.C. § 853(n)(6)(B). Orienta, in its

Petition, makes no such allegation. See Dkt. Nos. 43. Petitioners in the ancillary proceeding must

plead the ground upon which they seek relief within thirty days of publication of notice or receipt

of direct notice, whichever is earlier. 21 U.S.C. § 853(n)(2) & (3). Orienta pleaded that its interest

was superior under section 853(n)(6)(A), not that it was a BFP pursuant to section 853(n)(6)(B).

See Dkt. Nos. 43. Once the thirty days for filing have expired, petitioners are not permitted to

amend their petitions to assert new grounds for relief, e.g., United States v. Soreide, 461 F.3d 1351,

1355 (11th Cir. 2006); and

               (3)     Claimant’s equity interest must fail because Orienta’s sworn petition asserts

facts admitting it is not an owner of the Asset and, therefore, it has no standing to assert its equity

interest. See, e.g., Stefan D. Cassella, Asset Forfeiture in the United States § 23-13(d)(“Because

they lack any ownership interest in the assets of the corporation, shareholders do not have standing

to challenge the forfeiture of corporate assets.”); see also United States v. All Funds in the Account

of Prop. Futures, Inc., 820 F. Supp. 2d 1305, 1326 (S.D. Fla. 2011) (citing United States v. New

Silver Palace Restaurant, Inc., 810 F. Supp. 440,443 (E.D.N.Y. 1992)). Orienta’s equity claim

asserts legal title in a holding company, which in turn owns another company, which in turn

purportedly owns the Asset. As such, Orienta, lacks an ownership interest directly in the Asset,

and consequently lacks standing.



                                                  3
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 6 of 27




                                                 ****

       Addressing the foregoing issues now will potentially save the parties and the Court from

the unnecessary expenditure of substantial time and resources, and will facilitate the speedy

resolution of this ancillary proceeding so that the 150 victims, including Individual ESO, might

sooner receive at least some partial recovery.

                               PROCEDURAL BACKGROUND

       The Court by now is familiar with the history of the criminal liability portion of this case

as set forth in the docket. In a nutshell, on September 19, 2016, Defendant Swartz was charged

by information with one count of wire fraud, in violation of 18 U.S.C. § 1343, and one count of

tax evasion, in violation of 26 U.S.C. § 7201; Dkt. No. 2. Swartz pleaded guilty to both counts.

Dkt. No. 3. As part of his plea agreement, Swartz stipulated to factual findings, in some detail,

outlining his decade-long scheme to defraud investors and lenders. Dkt. Nos. 2-3. On July 12,

2017, the Court sentenced Swartz to 150 months in prison, and ordered that he pay more than $24

million in restitution. Dkt. No. 51.

       With regard to forfeiture, on September 23, 2016, the Court, following Swartz’s plea of

guilty, entered the Preliminary Order of Forfeiture (“POF”) ordering forfeiture of the defendant’s

interest in the Asset as proceeds of the offense charged in Count One. Dkt. No. 9 (POF ¶ 1a); see

also Dkt. No. 66 (amended POF with money judgment totaling $12,535,400).

       On July 3, 2017, Petitioner Orienta timely filed its third-party claim in the ancillary

proceeding, asserting legal interests, which it later updated to respond to other claimants. Dkt. No.

43. Orienta asserted, in conclusory fashion, that its interest was superior to the Government’s

interest pursuant to 21 U.S.C. § 853(n)(6)(A). Id. at 9, 11. Other third parties, including Change

Capital Partners and the Swartz Family Trust (“SFT”), filed their third-party claims against the

Asset in August and September 2017, respectively. Dkt. Nos. 68, 80.
                                                  4
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 7 of 27




       On December 20, 2017, the Government moved to dismiss the claims of all petitioners.

The Government contended that Orienta did not have a superior interest and could not establish

they were a BFP. Dkt. No. 106 at 40. While the Government pressed its motion to dismiss against

the multiple other claimants, the Government withdrew its motion to dismiss as to Orienta,

asserting that discovery would be needed before resolving any BFP issue. Dkt. No. 117 at 3-4.

Upon further review, Orienta never alleged in its Petition, as grounds for relief, that it was a BFP

pursuant to section 853(n)(6)(B).

       By Memorandum and Order dated August 9, 2019, the Court, in addition to ordering the

interlocutory sale of the Asset, dismissed the petition of the SFT and Continental Trust, and further

dismissed the claim of Change Capital as moot. Swartz, 391 F. Supp.3d 199; Dkt. No. 187. In so

ruling, the Court recited Swartz’s egregious fraud scheme underpinning the criminal conviction

and judgment, one that began at least as early as 2002, and that the Asset represented proceeds and

fruits of his fraud. Id. In dismissing the SFT’s petition, the Court relied upon two different

arguments: (1) that SFT failed to plead that it had a superior interest, and (2) that SFT’s petition

was untimely:

       [T]he trust has failed to plausibly plead an interest in the Asset that is superior to
       the Government's own, which vested the moment Swartz tainted the property
       with his criminal conduct. Chowaiki, 369 F. Supp. 3d at 571 (“Title to such
       property vests in the United States ‘upon commission of the act giving rise to
       forfeiture.’”) (quoting 18 U.S.C. § 981(f)).

       “Under the ‘relation-back’ doctrine of § 853(c), the government's interest in the
       proceeds of a fraud vests as soon as those proceeds come into existence, and is
       therefore superior to that of any subsequent third-party recipient of those funds
       (unless the third party is a bona fide purchaser for value).” Daugerdas, 892 F.3d at
       548.

       And the definition of “proceeds” is a broad one, meaning “property of any kind
       obtained directly or indirectly, as the result of the commission of the offense giving
       rise to forfeiture, and any property traceable thereto, and is not limited to the net



                                                 5
             Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 8 of 27




         gain or profit realized from the offense.” 18 U.S.C. § 981(a)(2)(A) (emphasis
         added).

         In other words, “[p]roceeds are property that a person would not have but for the
         criminal offense ....” United States v. Nicolo, 597 F. Supp. 2d 342, 346 (W.D.N.Y.
         2009) (citation omitted). By the time the Swartz Family Trust obtained its
         alleged interest in the Asset for the first time in December 2005 as part of
         defendant's sham transaction with Grace Ventures, defendant's wire fraud
         scheme was already well underway.

         Various admissions made by Swartz as part of his plea agreement conclusively
         establish that the 2002 formation of Grace Ventures and its subsequent
         acquisition of the Asset using money from other investors and a promissory
         note that defendant later manipulated into a total write off were part and
         parcel of the wire fraud itself.

         But for this fraudulent transfer to Grace Ventures, Swartz would not have obtained
         full control of the Asset at that time. Nicolo, 597 F. Supp. 2d at 346. And rather
         than demonstrate that the trust was a bona fide purchaser for value, defendant's
         transfer of the Asset to the trust (for no consideration) was in fact a sham
         transaction made in furtherance of the same fraudulent scheme. Accordingly,
         for these reasons, and for the other reasons set forth in detail in the Government's
         filings, the trust's petition would also be subject to dismissal for failure to state a
         plausible claim.

 Swartz, 391 F.Supp.3d at 212-213, Dkt. No. 187 pp. 20-21 (emphasis added).

         Orienta has now propounded discovery requests seeking, in substance, the entire

 investigation file containing voluminous documents, grand jury material and transcripts, FBI

 302s, IRS MOIs, and victim statements and interviews, evidencing an apparent intent to challenge

 the Court’s prior findings and criminal judgment against Swartz. The Government moves for a

 stay of discovery pending resolution of this motion.5



         5
                See United States v. Egan, No. 10 Cr. 191 (JFK), 2011 WL 798852, *2 (S.D.N.Y.
 March 7, 2011)(Rule 32.2(c)(1)(B) of the Federal Rules of Criminal Procedure does not permit
 Petitioner to request discovery prior to a decision on the Government’s motion to dismiss the
(continued...)


                                                   6
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 9 of 27




                                  FACTUAL BACKGROUND

        In averring the facts, the Government relies upon the pleadings, the record filed with this

Court concerning the prosecution and sentencing, the Court’s prior rulings, and the Government’s

appendix previously submitted in support of its prior motion to dismiss, which it incorporates by

reference herein. See Dkt. No. 177 (cited as pages “FA-0000001”).

   I.      SWARTZ’S WIRE FRAUD SCHEME BEGAN AT LEAST BY 2002

        Swartz was convicted of wire fraud in violation of 18 U.S.C. § 1343 based upon a decade-

long scheme to defraud creditors and investors. Dkt. Nos. 2-3. Specifically, Swartz admitted that

from in or about 2005 through in or about September 2015, he used promissory notes to obtain

money and property from lenders and investors, executed a scheme and plan to defraud lenders

and investors in his food and restaurant franchises and concepts by means of false and fraudulent

pretenses, representations, and promises. Dkt. No. 3 ¶ 5.

        Swartz used multiple entities and shell companies to perpetuate this fraud scheme,

including former claimant SFT. Id. ¶ 5f. Indeed, a crucial part of the wire fraud scheme to which

he pleaded guilty was that Swartz not only obtained assets, but, between 2005 and 2015, retained

assets, which included the Asset, by fraudulently concealing said assets from creditors and

investors to bar recovery, including by using the SFT trust. Id.; see U.S. v. Torres, 703 F.3d 194,

199-200 (2d Cir. 2012)(proceeds includes property retained because of criminal scheme); see also




outstanding petitions). The Government acknowledges that Orienta would otherwise be entitled
to discovery in the ancillary proceeding if it had a well-pleaded claim, but as this motion is
potentially dispositive of the entire claim, discovery should be stayed until disposition of this
motion. See Fed. R. Crim. P. 32.2(c)(1)(B). If the Court wishes the Government to produce
discovery prior to the disposition of the instant motion to dismiss, the government requests that
the Court order such disclosure pursuant to Fed. R. Crim. P. 6(e).


                                                 7
          Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 10 of 27




Stefan D. Cassella, Asset Forfeiture in the United States § 25-4 and n. 16 (“The most widely

accepted definition is that the term “proceeds” means property that a person obtained or retained

as a consequence of the commission of an offense.”).

          At sentencing, in addition to Swartz’s admissions, the Government detailed in more than

105 pages of briefing, supported by a 6,500 pages of appendices, Swartz’s fraud scheme from at

least 2002 through 2015 in which he obtained, and retained, the Asset as proceeds of his wire fraud

scheme. Dkt. Nos. 37, 46, 176. The Court adopted these facts and findings in a detailed and

lengthy Pre-Sentence Report. Dkt. No. 49.

          When the Court sentenced Swartz to 150 months in prison, it did so based on a Sentencing

Guideline computation of fraud loss that included victim losses occurring between 2002 and 2015,

consistent with the count of conviction, including losses he caused to Ultimate Franchise when he

fraudulently used a promissory note to misappropriate the Asset out of Ultimate Franchise in 2002.

The Court, in its statement of reasons, held that Swartz began to operate in a fraudulent manner as

early as 1996, continuously shifting and obfuscating his ownership of assets into various shell

companies and sham trusts. Dkt. No. 52.

    II.          SWARTZ OBTAINED, AND RETAINED, THE ASSET AS PROCEEDS OF HIS
                 FRAUD SCHEME AS OF 20026

                 a. 2002: Swartz’s Misappropriation of Jreck Subs

          In 2002, Swartz formed Grace Ventures Group, Inc., a Delaware corporation. FA-000047-

66. In August 2002, as CEO and director of Ultimate Franchise, he sold 80 percent of the Jreck



6
       While the Court has itself has already addressed in detail the Asset’s history and found the
Asset forfeitable as proceeds of the offense, Swartz, 391 F.Supp.3d at 212-213, Dkt. No. 187 at
20-21, for ease of reference, we detail some of that history again, as the Government did at
sentencing, and again as part of its first motion to dismiss, Dkt. No. 106, to remind the Court of
(continued...)


                                                 8
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 11 of 27




Subs franchise, the Asset, to Grace Ventures for approximately $1.996 million. FA-000068, FA-

000070. Ultimate Franchise allegedly retained a 20 percent interest. See id. At the time, the Asset

was worth approximately $2.5 million.

       Swartz financed the $1.9 million purchase price by issuing a promissory note for $1.3

million from his company Grace Ventures to Ultimate Franchise, with a purported $696,000 cash

payment up front raised from other sources. FA-000068, FA-000070. Swartz, as CEO of Ultimate

Franchise, reported in SEC filings after the deal that Ultimate Franchise was forgiving a substantial

portion of the debt owed by Grace Ventures for the Asset. FA-000090 (2003 SEC filing); FA-

000092 (2004 SEC filing). By 2004, Ultimate Franchise had written off the note due to alleged

cash flow problems at Grace in exchange for a purported payment of $475,000 by Grace Ventures

– despite the profitability of Grace Ventures at that time. FA-000092; FA-000093.

       The 20 percent of Jreck Subs purportedly retained by Ultimate Franchise was a sham.

Swartz admitted that he and Grace owned 100 percent of the Asset, see, e.g., FA-000100; FA-

000102; FA-000103 (admitting he acquired 100 percent for $2 million), and there is no evidence

he paid Ultimate for the remaining 20 percent implied equity.

       In short, Swartz, with some cash down, fronted by other investors, acquired 100 percent of

the Asset using a promissory note he did not intend to pay in full, effectively obtaining dominion,

control, and ownership of the Asset from Ultimate Franchise at a substantial discount through his

wire fraud scheme in 2002.




the Asset’s ownership progression and how the franchise became proceeds of his fraud scheme.
However, the Government will begin in 2002, when the Asset became proceeds, as the most
pertinent starting date for purposes this motion, with the prior history recounted in detail in prior
filings.

                                                 9
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 12 of 27




           b. December 2005: Swartz’s Fraudulent Transfer of the Asset to the SFT

       As of August 2002, Swartz owned the Asset by fraudulently obtaining it through his shell

company Grace Ventures, which in turn owned Jreck Subs, Inc. The Grace Ventures entity

afforded his ownership interest of the Asset a layer of protection and concealment.

       Swartz added another layer of concealment over his ownership and control of Jreck Subs.

In December 2005, when he was misappropriating other companies’ funds, defaulting on

promissory notes given to other investors, and incurring new note obligations with personal

guarantees, Swartz “assigned” his 100 percent membership of Grace Ventures to the SFT for no

consideration, an effort to retain the Asset by further blocking recovery by his creditors and

investors. FA-000110-111; FA-000112-142.

       The trustee of the purported trust was UCC-B. FA-000112. The named beneficiaries were

Swartz, his wife, and his children. Id. After a grand jury subpoena was served on UCC-B in

February 2014, Swartz had his father-in-law become the trustee. Swartz himself admitted that he

disguised his true dominion over and control of businesses using layers of nominee entities,

including, but not limited to, this family trust.7 Dkt. No. 3 ¶ 5cc.

       Accordingly, 2005 marks another point at which the Government can say that the Asset

was proceeds of Swartz’ fraud scheme because he retained it through his unlawful conduct.




       7
                Multiple witnesses, including accountants, auditors, officers and managers of Jreck
Subs, investors, and other witnesses, provided statements that Swartz owned Jreck Subs, the Asset,
regardless of the name changes, and had complete dominion and control over it, including all its
bank accounts and ultimately its profits. FA-000146-147; FA-000153 ¶ 25; FA-000160; FA-
000170; FA-000174; FA-000182 ¶ 4; FA-000189 ¶ 8; FA-000195; FA-000200; FA-000205-06;
FA-000208-210; FA-000211. In fact, one close associate and investor paraphrased Swartz as
saying that nothing happens at Jreck Subs without his direction. FA-000206.


                                                 10
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 13 of 27




           c. 2009 – December 2011: The Holding Capital Deal

       With as much as $6 million in judgments and potential judgments on the horizon, defendant

Swartz, in January 2009, sought out new investors to continue his promissory note scheme – this

time using the Asset which he owned and controlled through Grace Ventures and the SFT trust.

The new deal was with HCG Investors, a private equity firm in New York City.

       Swartz structured the deal as follows. First, Swartz caused new entities to be created in

Delaware: (1) Jreck Holding, LLC; (2) Jreck Franchising Company, LLC; and (3) Jreck Operating

Company, LLC. E.g. FA-000214-215 (Formation of Jreck Franchising Company LLC). Then,

SFT and its purported trustee, UCC-B, contributed the assets held by Grace Ventures and Jreck

Subs, Inc., i.e., the Asset, first up to the SFT, and then down to the new entity Jreck Holdings,

LLC. FA-000216-241; FA-000242-245 (Contribution Agreement and Assignment of IP rights).

In return, the SFT retained 70 percent ownership of Jreck Holdings, LLC (which now owned the

Asset), and an HCG-affiliated entity owned 30 percent.

       At about the same time, Jreck Holdings LLC assigned the Asset down to a subsidiary Jreck

Operating Company LLC. FA-000246-47. On January 22, 2009, a few weeks after the deal, Jreck

Operating Company simply assigned the Asset over to the other subsidiary Jreck Franchising

Company LLC. FA-000248-49.

       Thus, as far as equity ownership is concerned, from 2009 until December 2011, the SFT

owned 70 percent of Jreck Holdings, LLC, which was now a holding company, and HCG owned

30 percent. Jreck Holdings LLC, in turn, owed two subsidiaries: (1) Jreck Franchising Company,

LLC – which owned the Asset; and (2) Jreck Operating Company LLC which is the entity that

developed and held corporate owned Jreck stores.

       In addition to this chain of nominal ownership, HCG loaned money to Jreck Holdings as

part of the deal – ultimately $639,000 in principal – reflected in three promissory notes. FA-
                                               11
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 14 of 27




000250-51; FA-000281-82; FA-000294-95. Those notes were secured by assets, namely, Jreck

Franchising Company LLC and the Asset. FA-000252-61; FA-000262-280; FA-000283-292; FA-

000296-305; FA-000306-322 (security agreements).

           d. December 2011: Renaming To Focus Franchising Company LLC

       In October 2011, after months of Swartz excuses, the HCG Investors filed a lawsuit seeking

judgment for unpaid debt related to the promissory notes, threatening the seizure of the Asset. See

Plea Agreement, ECF Doc. 3 ¶ 5(s).

       While the lawsuit was pending, Swartz filed certificates of amendment with the state of

Delaware to rename the Jreck-related entities as follows: (1) the Jreck Holdings was renamed

Focus Acquisitions LLC; and (2) Jreck Franchising Company LLC was renamed Focus

Franchising Company, LLC. FA-000323-24; FA-000325-326. Accordingly, as of December

2011, Focus Franchising Company LLC held the Asset.

           e. May 2012: The Orienta Buyout

       While HCG’s lawsuit was pending, Swartz sought out new investors to take over HCG’s

position. Individual WR, an attorney and close associate of Swartz, found a new investor for

Swartz in Individual ESO who was also a client of Individual WR. To execute the buyout of HCG,

Individual WR formed Orienta Investors, LLC, a Florida entity. FA-000329-332. Individual WR

and Individual ESO were each 50 percent owners. Id.; FA-000510-543 (Orienta Operating

Agreement). Individual ESO loaned $1 million to Orienta, which Orienta then paid to the HCG

Investors to purchase their equity and debt positions in the Jreck enterprise. FA-000333-341

(Orienta purchase agreement); FA-000342-344 (FTI loan to Orienta). Individual WR contributed

just $1,000, which gave him half the equity in Orienta. FA-000543. The original agreements and

documentation created in 2009 with HCG were all assigned over to Orienta as part of the buyout.



                                                12
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 15 of 27




           f. March 2013: Creation of Focus Franchising Inc. in Florida

       In March 2013, Swartz caused to be formed in Florida another nominee entity, Focus

Franchising Inc., with Individual AR, a long-time associate and family friend, as sole officer and

director. FA-000754-779 (formation paperwork). Individual WR, a principal in Orienta, acting

as a nominee for Swartz, opened a bank account in the name of Focus Franchising Inc. in June

2014, at JP Morgan, in Florida. FA-000784-85. Swartz caused funds to be transferred from 2014

through 2015 out of Jreck Subs operations in Watertown to this account.

       There is no evidence that between March 2013 and February 2015 that Focus Franchising

Inc. was used for anything other than opening financial accounts, and transferring and receiving

funds for Swartz. Focus Franchising Company LLC (Delaware) continued to hold the Asset.

           g. 2015-2016: Fraudulent Attempt to Take Jrecks Public

       Swartz, using layers of nominees, attempted to take Jreck Subs public once again.

Specifically, in or about May 2015, well aware of a substantial grand jury investigation against

him, and knowing that numerous creditors were chasing his assets, Swartz converted Jreck Subs

into a public company, hiding his ownership and control by taking the steps set forth below.

                    1. February 2015: Transfer of the Asset To Focus Franchising Inc.

       First, Swartz’s father-in-law purchased a public shell company called Easy Organic

Cookery, Inc. that was ultimately renamed New York Sub Company. FA-000636-650. In

addition, on February 25, 2015, according to SEC filings, Focus Acquisitions LLC, Focus

Franchising Company LLC (Delaware), and Focus Franchising Inc. (Florida) executed an

agreement whereby Focus Franchising Company LLC contributed all its assets (namely, the

Asset), to Focus Franchising Inc. (Florida) in exchange for all of Focus Franchising Inc.’s stock.

FA-000711-723 (February 2015 Contribution Agreement). Thus, as of February 2015, Focus

Franchising Inc. nominally held the Asset.
                                               13
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 16 of 27




                    2. May 2015: Transfer of Focus Franchising Inc. to NSUB

       In May 2015, Swartz and his nominees completed taking Jreck Subs public by completing

a reverse merger. Focus Acquisitions LLC and the new public company, New York Sub Company

(ticker NSUB), completed an agreement whereby Focus Acquisitions LLC contributed Focus

Franchising Inc. (Florida) which held the Asset at this point to NSUB in exchange for NSUB stock.

FA-000558-617. Thus, after this transaction, and according to the SEC filings signed under

penalty of perjury and other documents:

              Focus Franchising Inc. (Florida) owned the Jreck franchise contract rights;

              Focus Franchising Inc., in turn, was a wholly owned subsidiary of New York Sub
               Company, a public company;

              The stock of New York Sub Company was, in turn, owned by Focus Acquisitions
               LLC;

              Focus Acquisitions, in turn, was owned 70 percent by the SFT and 30 percent by
               Orienta.

       Swartz’s dominion, control, and ownership of the NSUB and Jreck operation is hidden in

the SEC filings through his use of nominees. See id.

                    3. March 2016: Unwinding of NSUB

       Swartz’s effort to monetize his interest in Jreck subs throughout this public offering before

creditors or the Government caught up to him was not successful. The Government began

discussions with defendant concerning charges and a plea, including the fact that the Government

was aware of what it believed was an ongoing attempted securities fraud. The Government is not

aware that any shares in NSUB were actually sold to the investing public.

       On October 19, 2016, Focus Acquisitions LLC and NSUB entered into another agreement

whereby they unwound the public offering.        FA-000724-753.      NSUB gave back to Focus

Acquisitions LLC all its stock in Focus Franchising Inc., and in return, Focus Acquisitions


                                                14
         Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 17 of 27




cancelled its shares in NSUB. Id. Thus, after this transaction, Focus Franchising Inc., nominally

held the Asset, which has now been sold through the interlocutory sale authorized by the Court.

                                             ARGUMENT

    I.       LEGAL STANDARDS

             a. Applicable Forfeiture Law

         Any person, other than the defendant, asserting a legal interest in property which has been

ordered forfeited to the United States may within thirty days of the final publication of notice or

his receipt of notice under 21 U.S.C. § 853(n)(1), whichever is earlier, petition the court for a

hearing to adjudicate the validity of his alleged interest in the property. 21 U.S.C. § 853(n)(2). If,

as prescribed by statute, a third party files a petition asserting an interest in the property to be

forfeited, the court must conduct an ancillary proceeding. Fed. R. Crim. P. 32.2(c)(1).

         The filing of a § 853(n) petition by a third-party claimant initiates an ancillary proceeding

that “closely resembles a civil action.” Swartz, 391 F.Supp.3d at 209 (quoting and citing Pacheco

v. Serendensky, 393 F.3d 348, 352 (2d Cir. 2004)), Dkt. No. 187 p. 15. The petition, which is

sworn and must be signed by the petitioner, must also “set forth the nature and circumstances of

the petitioner’s acquisition of the right, title, or interest in the property, the time and circumstances

of the petitioner's acquisition of the right, title, or interest in the property, any additional facts

supporting the petitioner's claim, and the relief sought.” Id. (quoting § 853(n)(3)).

         A third party petitioner can prevail in the ancillary proceeding only if it carries its burden

in establishing either one of two grounds:

         (A) the petitioner has a legal right, title, or interest in the property, and such right,
         title, or interest renders the order of forfeiture invalid in whole or in part because
         the right, title, or interest was vested in the petitioner rather than the defendant or
         was superior to any right, title, or interest of the defendant at the time of the
         commission of the acts which gave rise to the forfeiture of the property under this
         section; or


                                                    15
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 18 of 27




       (B) the petitioner is a bona fide purchaser for value of the right, title, or interest in
       the property and was at the time of purchase reasonably without cause to believe
       that the property was subject to forfeiture under this section . . .

21 U.S.C § 853(n)(6).

       Third-party petitioners cannot challenge that the property was, in fact, forfeitable, or the

underlying criminal prosecution and judgment; “they are limited to arguing that the third party’s

interest trumps the Government’s.” Swartz, 391 F.Supp.3d at 209-210, Dkt No. 187 p. 15;

Chowaiki, 369 F. Supp. 3d 565, 572 (S.D.N.Y. 2019); see also United States v. Andrews, 530 F.3d

1232, 1236-37 (10th Cir. 2008) (“[A] third party has no right to challenge the preliminary order’s

finding of forfeitability; rather the third party is given an opportunity during the ancillary

proceeding to assert any ownership interest that would require amendment of the order.”); see 21

U.S.C. § 853(k)(1) (barring third parties from intervening in the criminal case); see also United

States v. BCCI Holdings (Luxembourg) S.A. (Petition of ICIC Investments), 795 F. Supp. 477,

479 (D.D.C. 1992) (third party lacks standing to object to entry of order of forfeiture).

           b. Standard for Motion to Dismiss

   Federal Rule of Criminal Procedure 32.2(c) provides in relevant part that:

           (1) In General. If, as prescribed by statute, a third party files a petition
               asserting an interest in the property to be forfeited, the court must
               conduct an ancillary proceeding . . .

                     (A) In the ancillary proceeding, the court may, on motion,
                         dismiss the petition for lack of standing, for failure to state
                         a claim, or for any other lawful reason. For purposes of the
                         motion, the facts set forth in the petition are assumed to be
                         true.

       A motion to dismiss a third-party petition in a forfeiture proceeding, prior to discovery or

a hearing, is treated like a motion to dismiss a civil complaint under Federal Rule of Civil

Procedure 12(b). Pacheco, 393 F.3d at 352 (2d Cir.). The facts set out in the petition are assumed

to be true. See St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002). Conclusory

                                                  16
          Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 19 of 27




allegations are not entitled to be assumed true. See Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

“Where a petitioner fails to allege or make a prima facie showing of any legal right, title or interest

in the forfeited property, no hearing or trial is mandated.” United States v. Fabian, 2013 WL

150361, *4 (W.D. Mich. 2013); see U.S. v. BCCI Holding (Luxembourg) S.A., 916 F. Supp. 1276,

1282 (D.C. D.C. 1996).

          If the Court is presented with evidence outside the pleadings, it has discretion to consider

such matters and convert a motion to dismiss as one for summary judgment. Fed. Civ. Proc. R.

12(d). See Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 46-48 (2d Cir. 1991); Chambers

v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

          As part of the ancillary proceeding, the Court may also consider the relevant portions of

the record of the criminal prosecution and sentencing. 21 U.S.C. §853(n)(5); see United States v.

Capoccia, 503 F.3d 103, 109; e.g., United States v. Morgan, 224 F.3d 339, 345 (4th Cir. 2000) (in

conducting the ancillary proceeding, district court properly considered the evidence and testimony

presented in the criminal trial and the jury’s verdict, as well as the petition filed in the ancillary

proceeding, the Government’s response, and the evidence presented in the hearing).

    II.      ORIENTA HAS NOT ALLEGED A PLAUSIBLE CLAIM THAT ITS
             INTEREST VESTED PRIOR TO THE GOVERNMENT’S INTEREST
             PURSUANT TO SECTION 853(n)(6)(A)

          Just like SFT (see Dkt. No. 187 at 20), Orienta has not pleaded and cannot show a superior

interest under 21 U.S.C. § 853(n)(6)(A), either through its purported equity interest or secured debt

interest, because, based on the facts asserted in the operative petition, its interests vested no earlier

than May 9, 2012. Even if the Court were to accept the earlier date Orienta attempted to assert in

opposition to the Government’s original motion to dismiss, by its own admission, its claimed

interests vested no earlier than January 2009 – and, thus, well after the “acts that gave rise to



                                                   17
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 20 of 27




forfeiture,” namely Swartz’s wire fraud scheme, and well after the Asset became proceeds of that

scheme as determined by the Court – as early as 2002.

        All claims brought under § 853(n)(6)(A) must show that the interest claimed predated the

criminal conduct under the “relation back” doctrine. That is, Orienta can only block forfeiture if

either of its claimed interests (equity interest or debt interest) vested before the “acts that gave rise

to the forfeiture.” See 21 U.S.C. § 853(n)(6)(A); United States v. Watts, 786 F.3d 152, 166 (2d

Cir. 2015) (“Subsection 853(n)(6)(A) works hand in hand with the ‘relation-back’ doctrine

embodied in § 853(c),”); United States v. Timley, 507 F.3d 1125, 1130 (8th Cir. 2007) (“Section

853(n)(6)(A)—the priority-of-ownership ground—embodies the relation back doctrine.”); United

States v. Nava, 404 F.3d 1119, 1129 (9th Cir. 2005) (because government’s interest in the property

vested at the time of the offense giving rise to forfeiture under the relation back doctrine, claimant

can recover under § 853(n)(6)(A) only if her interest vested before that time); United States v.

Eldick, 223 F.App’x. 837, 840–41 (11th Cir. 2007) (“the Government’s interest will be superior to

that of anyone whose interest does not antedate the crime”). If Orienta cannot show the temporal

element, then its claim must necessarily fail.

        In its Petition, Orienta does not assert facts that, if true, would show that its interest vested

prior to the “acts which gave rise to the forfeiture.” See Dkt. No. 43. Instead, Orienta alleged facts

that show that its interest vested on May 9, 2012, when it purchased its equity and debt interests

by buying out the HCG Investors. Id. at 3-4. While Orienta argues throughout its Petition, in

conclusory fashion, that its interest is superior to the Government’s interest, nowhere will the Court

find any allegation that Orienta’s interest vested before 2002. See id. Indeed, nowhere in the

petition will the Court find that Orienta makes any allegation about the date of vesting of its interest

or the Government’s. See id. Instead, Orienta only states when it purchased its interest (May 9,



                                                   18
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 21 of 27




2012) and leaves it to the imagination of the reader to conjure up a later date for the first criminal

conduct.

        In response to the Government’s initial motion to dismiss, prior to the Government’s

withdrawal of that motion, Orienta responded in part by claiming that its interests vested in January

2009, not May 2012, because it bought out the HCG Investors interests and, thus, “stood in their

shoes.” See Dkt. No. 112 at 1, 13 (“Orienta’s interest in the Asset vested in 2009, when HCG

obtained its security interest in the Asset.”). Because HCG Investors purchased its interests in

January 2009, Orienta claims its interests vested then too.

        The Court need not consider Orienta’s vesting argument because it was not alleged in the

petition, but even if the Court were to assume Orienta’s interests vested in January 2009, Orienta’s

superior interest claim still fails as a matter of law. Orienta asserts in a brief (not its Petition) the

Government’s interest could not have vested until 2011 – and thus after Orienta’s interests

purportedly vested – because the criminal Information against Swartz merely charged interstate

wire transactions beginning in 2011. Dkt. No. 112 at 2-3, 10. Not only is this argument belied by

what this Court already held in this case, see Swartz, 391 F.Supp.3d at 212-213; Dkt. No. 187 at

20-21, forfeiture law is universally against Orienta, including controlling Second Circuit law.

        For purposes of forfeiture, it does not matter that Swartz pled guilty to a few substantive

2011 wires: the “acts that gave rise to the forfeiture” include charged and uncharged conduct,

occurring even before and outside the statute of limitations, that are part of the same scheme to

defraud charged in the count of conviction. See United States v. Fruchter, 411 F.3d 377, 384 (2d

Cir. 2005) (holding that all property representing proceeds of illegal activity is subject to forfeiture

even proceeds derived from conduct forming the basis of a charge of which the defendant was

acquitted); United States v. Capoccia, 503 F.3d 103, 115 (2d Cir. 2007) (to obtain forfeiture for



                                                   19
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 22 of 27




events which predate the charge of conviction, the charged offense must allege a scheme); United

States v. Venturella, 585 F.3d 1013, 1015, 1016-17 (7th Cir. 2009) (forfeiture in a mail fraud case

“is not limited to the amount of the particular mailing but extends to the entire scheme;”

defendant’s guilty plea to one substantive count involving $477 rendered her liable for money

judgment of $114,000); United States v. Reed, 908 F.3d 102, 125(5th Cir. 2018) (defendant can be

ordered to forfeit all proceeds of a mail fraud scheme continuing over 20 years, even past statute

of limitations); United States v. Lo, 839 F.3d 777, 793(9th Cir. 2016) (language of statute allows

forfeiture of any property obtained as a result of mail or wire fraud schemes as a whole, including

acts of the scheme which were not charged); United States v Harris, 2018 WL 6184878, *7 (Nov.

27, 2018, D. Hawaii) (forfeitable proceeds of wire fraud includes all proceeds of the scheme

including uncharged conduct); United States v. Clark, --- F. Supp. 3d ---, 2016 WL 361560, *2-3

(S.D. Fla. Feb. 25, 2016) (in an ongoing massive investment fraud scheme, district court imposed

the total amount generated from the entire scheme as money judgment forfeitures on each of the

three substantive counts of 18 U.S.C. § 1344, bank fraud, of which defendant was convicted);

United States v. Sigillito, 899 F. Supp.2d 850, 861-62 (E.D. Mo. 2012) (same; defendant must

forfeit the proceeds of the entire scheme, even if some of the proceeds were realized outside of the

5-year statute of limitations); United States v. Boesen, 473 F. Supp. 2d 932, 952 (S.D. Iowa 2007)

(in a fraud case, forfeiture is imposed because the defendant has been convicted of perpetrating a

scheme; it does not matter how many executions of that scheme were alleged in the indictment;

hence a defendant convicted of 82 substantive counts of health care fraud must forfeit the proceeds

of the entire scheme, not just the proceeds involved in the 82 counts on which he was convicted);

United States v. Yass, 636 F. Supp. 2d 1177, 1185 (D. Kan. 2009) (following Boesen; defendant

convicted of mail fraud is liable to forfeit the proceeds of the entire scheme, not just the proceeds



                                                 20
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 23 of 27




linked to the six executions of the scheme alleged as substantive counts); United States v. Hailey,

887 F. Supp. 2d 649 (D. Md. 2012) (although only $2.9 million was obtained from the 8 substantive

counts on which defendant was convicted, he was required to forfeit the $9.1 million obtained

from the entire scheme); accord United States v. Jafari, 2016 WL 5340280 (2d Cir. Sept. 22, 2016)

(in healthcare fraud prosecution pursuant to 18 U.S.C. § 1347, defendant was correctly assessed

the proceeds of billings not directly charged in the indictment, or contained in counts on which she

was acquitted where government established underlying criminal conduct by preponderance of the

evidence).

       In applying the “relation back” doctrine, the Court may consider, as some of the courts did

in the foregoing cases, uncharged criminal conduct as part of the same scheme to defraud for which

Swartz was convicted. Here, the charged count of conviction and Swartz’s allocution itself

establishes that Swartz’s wire fraud scheme began at least by 2005, which resulted in the Asset

being proceeds by 2005. Additional information, including 6,500 pages of evidence upon which

the Court sentenced the defendant, all averred and established Swartz’s wire fraud scheme that

resulted in the Asset being proceeds beginning in 2002, and again in 2005.

       Accordingly, consistent with the Court’s order that the Government’s interest was superior

to SFT in December 2005, the Government’s interest is superior to any claimant, including Orienta

who alleges an interest that vested after December 2005 (at a minimum). Also, consistent with the

Court’s order, the Government’s interest vested in 2002, thus any petition that does not assert an

interest in the Asset that vested before 2002 fails to plead a superior interest. Orienta has not

alleged an interest that vested prior to either 2002 or 2005.




                                                 21
           Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 24 of 27




    III.      ORIENTA HAS NOT ALLEGED IN ITS PETITION THAT IT IS A BONA
              FIDE PURCHASER WITHOUT KNOWLEDGE THAT THE ASSET WAS
              SUBJECT TO FORFEITURE

           Pursuant to 21 U.S.C. § 853(n)(3), Orienta’s Petition must set “forth the nature and extent

of the petitioner’s right, title, or interest in the property” subject to forfeiture. Of the two available

grounds for relief, throughout its petition, Orienta only cited to 21 U.S.C. § 853(n)(6)(A) as the

basis for relief. See Dkt. No. 43, p. 9, 11. By contrast, Orienta never cited to 21 U.S.C.

§ 853(n)(6)(B) to advance an ownership interest. See Dkt. No. 43. Similarly, Orienta discussed

its superior interest in the defendant’s forfeited property as authority for its claim pursuant to

§ 853(n)(6)(A).      See Dkt. No. 43, p. 11-12 (“Federal Courts have often recognized that a

mortgagee’s interest or right in subject property is superior to a defendant’s ownership interest in

the same property subject to forfeiture under 21 U.S.C. § 853(n)(6)(A).”). Further, Orienta

referenced the relation-back doctrine which is applicable only to a petition claiming an ownership

interest pursuant to § 853(n)(6)(A). Id. at 12. Again, by contrast, Orienta never once identified

themselves as a bona fide purchaser for value of the property, nor did Orienta state in their Petition

that they were without cause to believe that the property was subject to forfeiture nor allege facts

which would support or lead one to infer such a contention.8 A claimant must plead sufficient

facts showing entitlement to relief under 21 U.S.C. § 853(n)(6)(A) or (B) to survive a motion to

dismiss. See United States v. Ceballos Lepe, 977 F.Supp.2d 1085, 1090 (D. Utah Oct. 10, 2013).

This Orienta did not do.




8
        This is not just a case of the expression of one thing excluding the other. The Court may
infer that in defending its own interest, Orienta’s omission of any reference to the second prong of
§ 853(n)(6) was deliberate, and not caused by mere oversight or ignorance of the law, because
Orienta spent most of a page in its second petition disputing Change Capital Partners’ claim to be
a bona fide purchaser. Dkt No. 83 at 16-17. The implication of such drafting is that Orienta was
familiar with section 853(n)(6)(B), the BFP prong, and elected not to assert it.
                                                   22
         Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 25 of 27




         Having elected to not assert that it was bona fide purchaser under 21 U.S.C. § 853(n)(6)(B),

Orienta cannot now seek to amend its petition almost three years after the deadline established by

21 U.S.C. § 853(n)(2). The statute requires that claims must state their interest and be filed within

the 30 day time period. 21 U.S.C. § 853(n)(2), (3). Once the time for filing a claim has passed,

the petitioner may not amend the petition to include new grounds. Stefan D. Cassella, Asset

Forfeiture Law in the United States § 23-4 (2013); see also United States v. Soreide, 461 F.3d

1351, 1355 (11th Cir. 2006) (per curium) (“We will not vacate the summary judgment nor provide

relief from the final order of forfeiture based upon a claim that was not asserted as required by the

statute.”); United States v. Watson, 549 F.Supp.2d 961, 964 (W.D. MI. 2008) (rejecting a bona

fide purchaser claim which was not asserted in the petition, but was only referenced in later filings);

United States v. Strube, 58 F.Supp.2d 576, 585 (M.D.P.A. 1999) (new theories presented after the

30 day window provided by 21 U.S.C. § 853(n)(2) are untimely); United States v. White, 675 F.3d

1073, 1079 n. 9 (8th Cir. 2012) (quoting District Court in dicta: “Courts typically look askance at

belated attempts to add new or additional grounds for relief to third-party petitions.”).

   IV.      ORIENTA HAS NO STANDING TO ASSERT AN EQUITY INTEREST IN
            THE ASSET

         Orienta has plead itself out of an equity ownership interest in the Asset. That is, Orienta

has no standing to assert any equity interest in the Asset because, by its own admission, Orienta

did not own the Asset, but rather has only a 35 percent legal ownership interest in a holding

company, which in turn owns a company, which in turn allegedly owned the Asset.

         Orienta’s Petition and other filings allege that, on May 9, 2012, Orienta bought out the

HCG Investor’s equity and debt interests in the Asset. More specifically, Orienta took a 35 percent

equity interest in Focus Acquisitions, LLC, a Delaware entity, while the Swartz Family Trust

retained the remaining 65 percent. Focus Acquisitions, in turn, owned two companies: (1) Focus


                                                  23
       Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 26 of 27




Franchising Company, LLC; and (2) Focus Operating Company. Dkt. No. 43 ¶ 11. According to

Orienta, Focus Franchising Company, in turn, owned the Asset, i.e., the Jreck Subs franchising

rights and trademarks.9 In the same transaction, outstanding promissory notes were assigned from

HCG to Orienta, debt that was purportedly secured by assets held by, among others, Focus

Franchising Company, assets that purportedly included the Asset. Dkt. No. 43 at 4-7.

       Accordingly, as concerns its equity interest, Orienta, by its own admission is merely a

shareholder at least two corporate levels removed from any legal interest in the Asset. It is a

fundamental rule of corporate law that members of LLCs do not own the assets of the LLC.10 See

6 Del.C. § 18-701 (“A member has no interest in specific limited liability company property.”).

“Because they lack any ownership interest in the assets of the corporation, shareholders do not

have standing to challenge the forfeiture of corporate assets.” Stefan D. Cassella, Asset Forfeiture

in the United States § 23-13(d); see also United States v. All Funds in the Account of Prop. Futures,

Inc., 820 F. Supp. 2d 1305, 1326 (S.D. Fla. 2011) (citing United States v. New Silver Palace

Restaurant, Inc., 810 F. Supp. 440,443 (E.D.N.Y. 1992)). That is, as a mere shareholder, Orienta

does not own the Asset.

       In short, Orienta, as a fractional owner of Focus Acquisitions, LLC, does not have

standing to contest the forfeiture of an asset it admits it does not own. All Funds in the Account,

820 F.Supp.2d at 1328 (“mere minority-interest members of the Buyer/Lessor LLCs, Claimants



9
        Orienta specifically alleged that “Focus Acquisitions, LLC is the parent company of the
JRECK enterprise (consisting of Focus Franchising Company, LLC (fka JRECK Franchising,
LLC), The New York Sub Company, Focus Franchising, Inc., and JRECK Restaurant Company,
LLC (fka JRECK Operating, LLC).” Dkt. No. 43¶ 11. It later clarified its allegation saying that
it was Focus Franchising Company that owned the Asset. Dkt. No. 83 at 14.
10
      Both Focus Acquisitions, LLC, and Focus Franchising Company, LLC, are Delaware
companies, thus the Delaware law of business associations applies. Dkt. No. 83 at 2.

                                                 24
        Case 5:16-cr-00264-DNH Document 248 Filed 07/22/20 Page 27 of 27




lack Article III standing to assert in their in individual capacities, rights belonging to the LLC as

an entity.”). Accordingly, its 35 percent equity ownership claim asserted in the petition should

be dismissed.

                                          CONCLUSION

       For the reasons set forth above, the Government respectfully requests that that the Court

dismiss Orienta’s petition and stay discovery pending the resolution to the Motion to Dismiss.

Date: July 22, 2020                            Respectfully submitted,

                                               GRANT C. JAQUITH
                                               Acting United States Attorney

                                       By:     /s/Tamara Thomson
                                               TAMARA THOMSON
                                               Assistant U.S. Attorney
                                               Bar Roll No.: 515310

                                       By:     /s/John N. Kane Jr.
                                               JOHN N. KANE, JR.
                                               Assistant Chief
                                               United States Department of Justice
                                               Tax Division, Northern Criminal Enforcement
                                               Bar Roll No.: 515130

                                       By:     /s/Clifford R.R. Krieger
                                               CLIFFORD R.R. KRIEGER
                                               Special Assistant United States Attorney
                                               Northern District of New York
                                               Associate General Counsel
                                               United States Marshals Service
                                               Virginia Bar No.: 51044




                                                 25
